DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hioki et al. (U.S. Publication No.  2011/0276005) in view of Nanba et al. (U.S. Publication No.  2009/0281504)
Regarding claims 21 and 37, Hioki discloses a pre-filled, syringe assembly, comprising:
A plunger (25) including a stopper formed of butyl rubber which is a high barrier thermoplastic elastomer (concerning claim 23; paragraph 60);
A barrel (10) formed of plastic material (paragraph 56) having an open first end and a second end opposite the first end, wherein the open first end is configured to receive the plunger (Figure 1), wherein the barrel includes an uncoated barrel portion (21) as shown in Figure 1;
A tip cap (26) removably attached to the second end; 
Wherein a chamber is formed within at least a portion of the uncoated barrel portion (21) between the stopper and the tip cap (Figure 1), the chamber contains an EtO-sterilization sensitive material (27) that is in contact with the uncoated barrel portion (21) of the plastic material; and
Wherein the portion of the barrel (10) and the EtO-sterilization sensitive material (27) contained therein form an EtO-sterilized syringe assembly portion that can be subjected to an EtO-sterilization procedure, and wherein the plastic material of the barrel (10) is formed of a cyclic olefin polymer (concerning claim 22; paragraphs 56 and 57) material having a barrier property that cooperates with the tip cap (26) to create a barrier between the EtO-sterilization sensitive material and gases produced for sterilization purposes such that the EtO-sterilization sensitive material disposed within the portion of the barrel remains unchanged after being subjected to the EtO sterilization procedure.  See paragraphs 53-62.
More specifically concerning the limitations of the sterilization sensitive material being in contact with an uncoated portion of the plastic material, it is noted that Hioki discloses that the coating (28) is provided in order to allow the gasket (24) to easily slide within barrel (paragraphs 74 & 75).  Thus, the coating (28) is not applied to the tip opening portion (21) of the barrel, which is in contact with the sterilization sensitive material, because the gasket (24) does not slide through the tip portion (21) of said barrel as shown in Figure 1.  As such, the tip opening portion (21) of the barrel is uncoated and comes into contact with the sterilization sensitive material.  Therefore, these limitations are met by Hioki.  
Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to not apply the coating (28) to the tip opening portion (21) of the barrel (10) because Hioki discloses that the coating is utilized in order to easily slide the gasket (24) within the barrel (10), and the gasket (24) cannot slide within said tip opening portion.  Thus, one of ordinary skill would not apply the coating (28) to the tip opening portion (21) in order to save money and not unnecessarily use said coating at places that are not needed.  Thus, this limitation is not patentable over Hioki in this manner as well.
	Hioki does not appear to disclose that the syringe is pre-sterilized.  Nanba discloses a syringe assembly with a plunger (3) including a stopper (32) with a barrel (2) having a first and second end, and a sterilization sensitive material (10) located within a chamber in the barrel (Figures 1 & 2; paragraphs 29-31).  The reference continues to disclose that the syringe is prefilled and then pre-sterilized prior to storage and use in order to create and ensure a sterile assembly that will be contaminant free during application (paragraphs 18, 35, 36 and 48).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to prefill and pre-sterilize the syringe assembly of Hioki prior to storage and use in order to create and ensure a sterile assembly that will be contaminant free during application as exemplified by Nanba.

Concerning claim 24, Hioki further discloses that the stopper includes at least one wiper extending radially outwardly and configured to engage an inside surface of the barrel creating a leak free mechanical engagement (paragraph 61).

Regarding claim 25, the reference of Hioki also discloses a barrel flange (at tip 21 in Figure 1) configured to engage either a plunger flange or the wiper to prevent expulsion of the plunger from the barrel (Figure 1).

Claims 26-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hioki et al. (U.S. Publication No. 2011/0276005) in view of Wirt et al. (U.S. Patent No. 6,458,095) and Nanba et al. (U.S. Publication No.  2009/0281504).
Hioki discloses a plastic container system configured to be exposed to an EtO-gas having a plunger (25) that includes a stopper (24) and a barrel (10) configured to receive the plunger at an open first end (Figure 1);
A tip cap (26) removably attached to a second end of the barrel, wherein a chamber (at numeral 27) is formed within the barrel between the stopper and the tip cap (Figure 1); 
Wherein the chamber contains an EtO-sterilization sensitive material (27) that is capable of being subjected to an EtO sterilization procedure while disposed within the chamber, wherein at least a portion of an uncoated portion (21) of the barrel that contacts the EtO-sterilization sensitive material is free of a silicone material (28) as shown in Figure 1; and 
Wherein the barrel is formed of a cyclic olefin polymer (concerning claim 27; paragraphs 56 and 57) material having a barrier property that cooperates with the tip cap to create a barrier between the EtO-sterilization sensitive material and gases produced for sterilization purposes such that the EtO-sterilization sensitive material remains unchanged after the EtO sterilization procedure (paragraphs 56 & 57; Figure 1).
More specifically concerning the limitations of the sterilization sensitive material being in contact with an uncoated portion of the plastic material, it is noted that Hioki discloses that the coating (28) is provided in order to allow the gasket (24) to easily slide within barrel (paragraphs 74 & 75).  Thus, the coating (28) is not applied to the tip opening portion (21) of the barrel, which is in contact with the sterilization sensitive material, because the gasket (24) does not slide through the tip portion (21) of said barrel as shown in Figure 1.  As such, the tip opening portion (21) of the barrel is uncoated and comes into contact with the sterilization sensitive material.  Therefore, these limitations are met by Hioki.  
Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to not apply the coating (28) to the tip opening portion (21) of the barrel (10) because Hioki discloses that the coating is utilized in order to easily slide the gasket (24) within the barrel (10), and the gasket (24) cannot slide within said tip opening portion.  Thus, one of ordinary skill would not apply the coating (28) to the tip opening portion (21) in order to save money and not unnecessarily use said coating at places that are not needed.  Thus, this limitation is not patentable over Hioki in this manner as well.
Hioki does not appear to disclose that the container system is included in a kit with packaging, and a vial to contain the EtO-sterilization sensitive material that is constructed of a material configured to create a barrier between the vial EtO- sterilization sensitive material and the gases produced for sterilization purposes such that the vial EtO-sterilization sensitive material remains unchanged during a sterilization procedure (concerning claim 31).  Wirt discloses a packaged kit that includes a container system (28C and 30C) and an EtO-sterilization sensitive material that applies said EtO-sterilization sensitive material to a certain area (column 2, line 60 to column 3, line 45).  The reference continues to disclose that the kit includes packaging (817) to receive the container system, and a vial (174) to contain the EtO-sterilization sensitive material that is constructed of a material configured to create a barrier between the vial EtO-sterilization sensitive material and the gases produced for sterilization purposes such that the vial EtO-sterilization material remains unchanged during a sterilization procedure (column 12, lines 10-37; Figure 15).  The packaging is provided in order to contain the items of the kit in an orderly and sterile condition, and the vial is provided in order to separate the EtO-sterilization sensitive material from the syringe until the desired use (column 12, lines 10-37).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to package the container system of Hioki in a package, and provide a vial in said package in order to contain the items of the kit in an orderly and sterile condition, and separate the EtO-sterilization sensitive material from the syringe until the desired use as exemplified by Wirt.
Hioki does not appear to disclose that the syringe is prefilled before sterilization.  Nanba discloses a syringe assembly with a plunger (3) including a stopper (32) with a barrel (2) having a first and second end, and a sterilization sensitive material (10) located within a chamber in the barrel (Figures 1 & 2; paragraphs 29-31).  The reference continues to disclose that the syringe is prefilled and then pre-sterilized prior to storage and use in order to create and ensure a sterile assembly that will be contaminant free during application (paragraphs 18, 35, 36 and 48).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to prefill and pre-sterilize the syringe assembly of Hioki prior to storage and use in order to create and ensure a sterile assembly that will be contaminant free during application as exemplified by Nanba.

Concerning claim 28, Hioki further discloses that the stopper includes at least one wiper extending radially outwardly and configured to engage an inside surface of the barrel creating a leak free mechanical engagement (paragraph 61).

Regarding claim 29, the reference of Hioki also discloses a barrel flange (at tip 21 in Figure 1) configured to engage either a plunger flange or the wiper to prevent expulsion of the plunger from the barrel (Figure 1).

With respect to claim 30, Hioki discloses that the EtO-sterilization sensitive material (27) is configured to be subjected to both the EtO-sterilization procedure and autoclaving (paragraphs 60 and 108).

Concerning claim 32, Hioki also discloses that an external surface of the barrel (10) about the chamber is an external surface that is configured to be EtO-sterilized due to the materials that make up said barrel.  See paragraph 56.

Claims 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hioki et al. (U.S. Publication No.  2011/0276005) in view of Shimazaki et al. (U.S. Publication No. 2011/0174647).
Regarding claims 33-36, Hioki discloses a syringe assembly comprising:
A plunger (25) including a stopper (24);
A barrel (10) formed of a plastic material (paragraph 56) having a first end and a second end opposite the first end, wherein the first end is configured to receive the plunger (Figure 1), wherein the barrel includes an uncoated interior surface portion (21) that is free of silicone material (28) as shown in Figure 1 (concerning claim 36);
A tip cap (26) removably attached to the second end, the tip cap formed of discrete materials including a first material at a first surface area of the tip cap, wherein the stopper (24), barrel (10) and first surface area of the tip cap cooperate to from a chamber within the syringe assembly (Figure 1); and
An EtO-sterilization sensitive material (27) disposed within the chamber and in contact with the uncoated interior surface portion (21) of the barrel and in contact with the first material of the tip cap (paragraphs 27 and 56).
More specifically concerning the limitations of the sterilization sensitive material being in contact with an uncoated portion of the plastic material, it is noted that Hioki discloses that the coating (28) is provided in order to allow the gasket (24) to easily slide within barrel (paragraphs 74 & 75).  Thus, the coating (28) is not applied to the tip opening portion (21) of the barrel, which is in contact with the sterilization sensitive material, because the gasket (24) does not slide through the tip portion (21) of said barrel as shown in Figure 1.  As such, the tip opening portion (21) of the barrel is uncoated and comes into contact with the sterilization sensitive material.  Therefore, these limitations are met by Hioki.  
Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to not apply the coating (28) to the tip opening portion (21) of the barrel (10) because Hioki discloses that the coating is utilized in order to easily slide the gasket (24) within the barrel (10), and the gasket (24) cannot slide within said tip opening portion.  Thus, one of ordinary skill would not apply the coating (28) to the tip opening portion (21) in order to save money and not unnecessarily use said coating at places that are not needed.  Thus, this limitation is not patentable over Hioki in this manner as well.
Hioki does not appear to disclose that the tip cap is formed of a first and second material with respective first and second surface areas; wherein the first and second materials are different, and the first material is exposed to the EtO-sterilization sensitive material while the second material is not exposed to the EtO-sterilization sensitive material.  Shimazaki discloses a syringe assembly with a plunger (6) including a stopper (5) and a tip cap (10/11); wherein a chamber is formed in a barrel between the stopper (5) and the cap (10/11) to hold an EtO-sterilization sensitive material.  The reference continues to disclose that the tip cap is formed of a butyl rubber first (paragraph 102) material coated (paragraph 102) on a plastic second (paragraph 99) material with respective first and second surface areas (Figure 4); wherein the first and second materials are different, and the first material is exposed to the EtO-sterilization sensitive material while the second material is not exposed to the EtO-sterilization sensitive material (paragraphs 99-102).  Shimazaki discloses that this configuration further increases the storability of the EtO-sterilization sensitive material within the barrel (paragraphs 102 and 11).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the tip cap of Hioki with a first and second material with respective first and second surface areas; wherein the first and second materials are different, and the first material is exposed to the EtO-sterilization sensitive material while the second material is not exposed to the EtO-sterilization sensitive material in order to increase the storability of the EtO-sterilization sensitive material within the barrel as exemplified by Shimazaki.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,780,228 (herein referred to as ‘228). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 21-37 in the instant application are met by claims 1-20 of ‘228.  More specifically, each are directed to a kit or assembly comprising a plunger including a stopper, and a barrel formed of a plastic material and having an open first end and a second end opposite the first end, wherein the open first end is configured to receive the plunger.  The kit or assembly further includes a tip cap removably attached to the second end, wherein a chamber is formed within at least a portion of the barrel between the stopper and the tip cap, and the chamber contains an EtO-sterilization sensitive material that is in contact with an uncoated portion of the plastic material.  The portion of the barrel and the EtO-sterilization sensitive material contained therein form an EtO-sterilized syringe assembly portion subjected to an EtO sterilization procedure, and wherein the plastic material of the barrel has a barrier property that cooperates with the tip cap to create a barrier between the EtO-sterilization sensitive material and gases produced for sterilization purposes such that the EtO-sterilization sensitive material disposed within the portion of the barrel remains unchanged after being subjected to the EtO sterilization procedure.
As such, the obviousness type double patenting rejection exists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799